Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00292-CR

                                       Armando SIMON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR2132
                          Honorable Melisa Skinner, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the case is REMANDED to the trial court with instructions to dismiss the State’s
motion to revoke. We additionally instruct the trial court to reinstate the original conditions of
community supervision signed on October 24, 2011.

       SIGNED July 30, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice